                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                         Plaintiffs,
                                                             No. 3:18-cv-00150-KDB-DSC
        v.

 S-L DISTRIBUTION COMPANY LLC,
 S-L DISTRIBUTION COMPANY INC., and
 S-L ROUTES LLC,

                         Defendants.

              ORDER GRANTING S-L’S MOTION TO COMPEL
      CERTAIN OPT-IN PLAINTIFFS’ PRODUCTION OF TAX DOCUMENTS

      This matter comes before the Court on Defendants, Counterclaim-Plaintiffs, and Third-

Party Plaintiffs S-L Distribution Company LLC, S-L Distribution Company Inc. and S-L Routes

LLC’s (“S-L’s”) Motion to Compel Certain Sample Opt-In Plaintiffs’ Production of Tax

Documents (“Motion”). The Court, having reviewed the Motion and any responses thereto,

GRANTS the Motion and ORDERS that:

             a. The Deficient Sample Opt-Ins (as defined in the Motion) are COMPELLED to,

                within ten days of this Order, (i) produce documents responsive to S-L’s Request

                Number Four (i.e., tax documents) or (ii) provide to S-L a sworn declaration

                explaining why he/she is unable to produce such documents; and

             b. In the event that any Deficient Sample Opt-In(s) do not comply with this Order, S-

                L may move the Court for an order dismissing with prejudice the claims of the non-

                compliant Deficient Sample Opt-In(s) and/or for other appropriate relief.




     Case 3:18-cv-00150-KDB-DSC Document 600 Filed 01/07/21 Page 1 of 2
 SO ORDERED.            Signed: January 7, 2021




                                    2

Case 3:18-cv-00150-KDB-DSC Document 600 Filed 01/07/21 Page 2 of 2
